W. SHARP, J.
Price petitions this court for a writ of mandamus seeking to compel the circuit court to respond to a petition for habeas corpus directed to the circuit court, mailed on October 9, 1998, and again on October 21, 1998, to which he has had no response or acknowledgment.
This court issued a. rule to show cause order to the Clerk of the.Circuit court and received the response that the Clerk has not been served with á copy of the petition, and ■therefore is unable to respond. Further inquiry has resulted in our determination that Price mailed the petition to an incorrect address and that the proper address is 120 W. Indiana Avenue, P.O., Box 43, DeLand, Florida. At this point, Price has no right to request a writ of mandamus from us. His remedy is without prejudice to file an additional petition, should there be no response to his habeas petition, after it is correctly mailed to the proper address.
Petition for Writ of Mandamus DENIED.
GOSHORN and THOMPSON, JJ., concur.